Citation Nr: 0907068	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2003, the Veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

In an October 2004 decision, the Board declined to find that 
new and material evidence had been received to reopen the 
Veteran's claim.  He subsequently appealed the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2006 Order, the Court vacated the Board's 
October 2004 decision and remanded the case to the Board for 
readjudication.  In compliance with the Court's Order, the 
Board remanded the Veteran's claim to the RO in October 2007.  
It is properly before the Board at this time.


FINDINGS OF FACT

1.  In May 1997, the RO denied the Veteran's application to 
reopen his claim for service connection for hypertension.  He 
did not appeal that decision.

2.  The evidence added to the record since the May 1997 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's claim, is cumulative 
and redundant, and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's May 1997 rating decision; thus, the claim of service 
connection for hypertension is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in February 2002 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

In a March 2008 letter, the Veteran was informed of the 
reason for the previous denial of his claim of entitlement to 
service connection for hypertension.  He was informed of what 
constituted new and material evidence to reopen his claim.  
The Veteran was told that newly submitted evidence should 
relate to the reason for the previous denial of his claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service treatment records show that on a National Guard 
examination in December 1975 blood pressure readings of 
138/100, 160/100 and 168/100 were recorded.  In August 1976, 
the Veteran was examined, had a blood pressure of 178/86, and 
hypertension was one of the diagnoses.  A June 1978 active 
duty entrance examination showed the Veteran's blood pressure 
was checked on three separate days and ranged from diastolic 
80 to 116 and systolic 138 to 160.  On medical clinic 
consultation the examiner noted that this was probably 
essential hypertension but possibly anxiety related.  The 
Veteran continued to be diagnosed with and treated for 
hypertension throughout his active duty period, and diastolic 
pressure ranged from 78 to 106 while systolic pressure ranged 
from 120 to 160.  In a September 1979 separation examination, 
the Veteran's blood pressure was 130/92, he noted having high 
blood pressure, and the examiner indicated that he was 
currently on medication.

In June 1980, the Veteran underwent VA examination.  The 
Veteran gave a history of high blood pressure since July 1978 
and complained of headaches and dizziness.  The Veteran had 
blood pressure readings of 150/100 sitting, 150/108 recumbent 
and 170/108 standing.

In an August 1980 rating decision, service connection was 
denied for hypertension.  Service connection was denied on 
the basis that hypertension was shown before entry into 
service and there was no evidence that the condition was 
aggravated by service.  The readings at induction, during 
service, and on the VA examination were on the same level.  
The Veteran disagreed with that rating decision but did not 
timely file a substantive appeal after issuance of the 
statement of the case.

VA treatment records dated from October 1991 to March 1994 
show the Veteran was treated for his hypertension, described 
as beginning in 1976 and currently well controlled on 
prescription medication.

In a May 1994 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension because new 
evidence merely showed continuing treatment for hypertension.  
It was, therefore, cumulative of previously considered 
evidence.  The Veteran did not appeal that rating decision.

In a May 1997 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension because 
additional records showed treatment for various conditions 
other than hypertension and only a diagnosis of borderline 
hypertension.  Of record at that time were VA treatment 
records from March 1980 to April 1996 that showed treatment 
for various conditions and a March 1980 diagnosis of 
borderline hypertension.  The Veteran did not appeal that 
rating decision.

In February 2002, the current claim of service connection for 
hypertension was received.  In conjunction with the Veteran's 
claim, his VA medical records have been obtained.  Treatment 
records dated from March 2001 to February 2002 show the 
Veteran was diagnosed with a history of hypertension and 
given prescription medication to control it.

In March 2002, the Veteran underwent VA hypertension 
examination.  His claims file and VA medical records were 
reviewed.  The Veteran gave a history of hypertension 
diagnosed in 1978.  He reported no symptoms at the time of 
onset.  He was currently on daily medication.  On 
examination, his blood pressure readings were 140/90, 140/95, 
and 150/95.  His cardiovascular system was normal.  The 
diagnosis was hypertension and the examiner opined that it 
was diagnosed while he was in the military in 1978.

In March 2002, the Veteran also underwent VA general medical 
examination.  The Veteran's claims file and VA medical 
records were reviewed.  The Veteran gave a history of 
hypertension, diagnosed in 1978 and currently treated with 
medication.  On examination, his blood pressure readings were 
140/90, 150/95, and 140/95.  The diagnosis was hypertension.

In September 2003, the Veteran testified before the 
undersigned Veterans Law Judge at the RO.  The Veteran stated 
that he first discovered he had hypertension when he was 
inducted into the service, during his examination.  He did 
not recall any high blood pressure readings before that 
examination.  He indicated that the military put him on blood 
pressure medication two months after his induction.  The 
Veteran's job was the same on reserve as on active duty, but 
there was more physical work.  He was in the sun much of the 
time and worked on vehicles.  He indicated that he had 
symptoms such as dizziness while on physical training.  He 
was treated for hypertension from separation to the present 
time.  He stated that his National Guard examinations 
revealed no hypertension.

VA records dated from January 2006 to August 2008 show the 
Veteran continued to undergo treatment for hypertension.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the last prior 
denial, a May 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim because evidence submitted essentially 
duplicated evidence previously considered or was merely 
cumulative.  The RO noted that in its original denial in 
1980, the RO indicated that the Veteran's hypertension 
existed before his active military service, and evidence 
showed that it was not aggravated by service.

Since the prior final decision of 1997, evidence has been 
added to the claims file.  However, this evidence, while new, 
is not material.  New VA outpatient records show the Veteran 
sought treatment for hypertension.  While the March 2002 VA 
examiner noted that the Veteran received a diagnosis of 
hypertension while in the military in 1978, a fact not in 
dispute, there is no evidence that the Veteran's hypertension 
began in service or was aggravated by military service.  
Indeed, as noted in the 1980 decision, the blood pressure 
readings in service and at separation were essentially the 
same as shown on induction, and, in fact, also shown on the 
1975 National Guard examination.  The medical records 
obtained since the 1997 decision do not indicate otherwise.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
hypertension fails to address the inadequacies of the 
Veteran's claim at the time of the prior denial in May 1997.  
The Veteran has not submitted any competent evidence that 
cures the prior evidentiary defects.  In this respect, the 
additional evidence submitted does not even suggest that 
hypertension, diagnosed before entry, was aggravated by the 
Veteran's military service.

Consequently, the Board finds that the evidence received 
since the May 1997 decision, which declined to reopen the 
Veteran's claim for entitlement to service connection for 
hypertension, does not relate to a relevant unestablished 
fact nor does it raise any reasonable possibility that it 
would substantiate the claim.  Thus, new and material 
evidence has not been received since the RO's May 1997 rating 
decision.  Accordingly, the claim of service connection for 
hypertension is not reopened.


ORDER

The application to reopen the claim of service connection for 
hypertension is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


